In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00205-CV
     ___________________________

IN RE AMERICAN AIRLINES, INC., Relator




            Original Proceeding
      Trial Court No. 236-279297-15


  Before Bassel, Pittman, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: July 23, 2019




                                          2